Citation Nr: 1033455	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-25 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the service-connected 
right elbow disability.

4.  Entitlement to service connection for a left elbow or left 
arm disability, to include as secondary to the service-connected 
right elbow disability.

5.  Entitlement to an initial rating in excess of 40 percent for 
a right elbow disability (residuals of radial head resection with 
lateral epicondylitis and traumatic arthritis).

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

In June 2008 the Veteran testified at a videoconference hearing 
before Decision Review Officer.  A transcript of that hearing is 
associated with the claims files.

The Veteran requested a hearing before the Board, and a hearing 
was scheduled before a Veterans Law Judge at the RO in July 2009.  
The Veteran failed to appear for the hearing and has not 
requested the hearing to be rescheduled.  His request for a 
hearing before the Board is accordingly deemed to be waived.

The Veteran's claims for entitlement to a higher initial 
evaluation for the service-connected right elbow disability and 
entitlement to a TDIU are addressed in the Remand that follows 
the Order section below.

FINDINGS OF FACT

1.  Hearing loss disability has not been present in either ear at 
any time during the pendency of this claim.

2.  A chronic right knee disability was not present until more 
than one year following the Veteran's discharge from service, and 
the Veteran's current right knee disability is not etiologically 
related to service.

3.  No disability of the left shoulder, left arm or left elbow 
has been present at any time during the pendency of these claims.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009). 

2.  A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 

3.  A left shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 

4.  A left arm or elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral 
hearing loss disability and for disabilities of the right knee, 
left shoulder and left arm/elbow.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the RO provided the Veteran with all 
required notice, to include notice pertaining to the disability-
rating and effective date elements of the claims.  Although the 
Veteran was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the RO readjudicated the Veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of any 
of the claims would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are associated with the record.  Post-
service treatment records have been obtained from those VA and 
non-VA providers identified by the Veteran as having relevant 
records, as well as the Veteran's Social Security Administration 
(SSA) disability file.  Neither the Veteran nor his 
representative has identified any other evidence that could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

The Veteran has not been afforded VA medical examination in 
regard to the claims decided below.  However, as noted in detail 
he has not presented a prima facie case for service connection in 
regard to any of those claims; accordingly, remand for medical 
examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  The Board acknowledges that a veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service; see McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  However, the Veteran has not reported continuity of 
symptomology in regard to any of the claims decided below so 
McLendon does not apply in this case.  

In sum, the Board is satisfied that that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.

General Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Service connection may be granted 
for any disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a) (2006).  Additional disability resulting 
from the aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.


Analysis

Service connection for bilateral hearing loss disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Also, the threshold for normal 
hearing is between 0 and 20 decibels, and higher threshold shows 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993). 

Service treatment records (STRs) include an enlistment physical 
examination report in December 2007 in which his audiometric 
score for the right ear was 0 dB at 500 Hertz; 5 dB at 1000 
Hertz; 0 dB at 2000, 3000 and 4000 Hertz; and, 15 dB at 6000 
Hertz.  His left-ear scores were 20 dB at 500 Hertz; 0 dB at 
1000, 2000, 3000 and 4000 Hertz; and 25 dB at 6000 Hertz.  

An in-service audiogram dated in November 1998 indicates the 
Veteran was routinely exposed to loud noises in his military 
occupational specialty (MOS) of 11M (mechanized infantry ); his 
audiogram was 00 (normal) at all frequencies.   Otherwise, there 
is no indication of hearing evaluation during service and no 
indication of complaints related to hearing loss.  However, in a 
self-reported Report of Medical History in April 2001, executed 
in preparation for his separation physical examination, the 
Veteran endorsed history of hearing loss.  At the examination in 
April 2001, right audiometric scores were 15 dB at 500 Hertz; 45 
dB at 1000 and 2000 Hertz and 20 dB at 3000, 4000 and 6000 Hertz.  
Left ear audiometric scores were 50 dB at 500 Hertz, 25 dB at 
1000 Hertz, 75 dB at 2000 Hertz, 15 dB at 3000 Hertz and 30 dB at 
6000 Hertz.  The Veteran's duty MOS at the time of his separation 
was noted to be 11C (infantry indirect fire weapons).

The Veteran presented to the VA primary care clinic (PCC) in 
March 2005 for an initial visit; a history and physical (H&P) 
examination was performed at that time.  The examination report 
is silent in regard to hearing loss symptoms.  

In the Veteran's claim for service connection, filed in May 2005, 
he asserted  he had hearing loss due to firing small arms and 
mortars without hearing protection or with the protection falling 
out.

The Veteran submitted a VA Form 21-4138 (Statement in Support of 
Claim) in July 2005 in which he reported a history in service of 
firing small arms and heavy weapons, to include the 120 mm. 
mortar, without hearing protection.  He stated he experienced 
symptoms of hearing loss in service and reported such hearing 
loss at the time of his separation examination.  

The Veteran had a VA audiological evaluation in October 2005.  
The audiologist reviewed the claims files and noted the Veteran's 
hearing tests as documented in STRs in detail.  The Veteran 
reported acoustic trauma in service related to firing weapons, 
including an episode in which he temporarily lost hearing for 
approximately one day.  The audiologist performed an audiological 
evaluation in which right ear audiometric scores were 10 dB at 
500 Hertz; 5 dB at 1000 Hertz; 0 dB at 2000 Hertz; 5 dB at 3000 
Hertz; and, 0 dB at 4000 Hertz.  Left ear audiometric scores were 
5 dB at 500 Hertz through 3000 Hertz and 0 dB at 4000 Hertz.  
Speech recognition was 94 percent bilaterally.  The audiologist 
stated an impression that puretone testing revealed normal 
hearing for both ears; speech reception thresholds were in 
agreement with puretone results.  The formal diagnosis was normal 
hearing for speech in both ears.

The Veteran testified before the RO's DRO in June 2008 that he 
had acoustic trauma in service associated with weapons firing.  
He stated he had current hearing loss that had its onset during 
active service.

On review of the file, the Board finds the Veteran has 
established exposure to acoustic trauma during active service; 
further, he has shown some hearing loss during service in that 
comparison of his hearing acuity when he entered active service 
with his hearing acuity at the time of his discharge appears to 
show some decrement to his hearing during active service.

However, that a condition or injury occurred in service alone is 
not enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence 
of current disability must be shown by competent medical 
evidence.  Degmetich, 104 F.3d 1328.  The term "disability" as 
used for VA purposes refers to impairment of earning capacity due 
to disease, injury, or defect, rather than the disease, injury, 
or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran in this case is not shown to have hearing loss to a 
degree of severity that constitutes a disability under 38 C.F.R. 
§ 3.385.  The VA audiological evaluation in October 2005 
similarly showed an impression of normal hearing within the 
criteria of 38 C.F.R. § 3.385.  The Board notes that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case there is no evidence of hearing loss disability as 
defined by 38 C.F.R. § 3.385 at any time during the period under 
review, so McClain does not apply.

Accordingly, the claim must be denied.

Service connection for a right knee disability

STRs show a complaint of right knee pain in March 1999 (the 
Veteran stated he ran into a pole while running); no significant 
abnormality was found on examination and the clinical impression 
was "bruised knee" to be treated with ibuprofen and ice pack.  
Otherwise, there is no indication of treatment for right knee 
problems during active service; however, in a self-reported 
Report of Medical History in April 2001, executed in preparation 
for his separation physical examination, the Veteran endorsed 
history of "trick" or locked knee and complained of current 
knee pain.  A separation physical examination in April 2001 
showed that the Veteran's right knee was normal.

The Veteran presented to the VA PCC in March 2005 for an initial 
visit and underwent an H&P examination; the examination report is 
silent in regard to symptoms associated with the right knee. 

In the Veteran's claim for service connection, filed in May 2005, 
he asserted his right knee was injured during active service
 
The Veteran had a VA examination in June 2005 in which he 
reported having injured his knee in service; he reported 
occasional knee pain thereafter.  Examination of the knee was 
entirely normal, and current X-ray of the knee was noted as 
normal.  The examiner's impression was normal physical 
examination of the right knee.

The Veteran submitted a Statement in Support of Claim in July 
2005 in which he reported that ever since the in-service right 
knee injury in March 1999 he had experienced pain with walking, 
running or protracted standing.

The file contains a progress note from an unidentified provider 
dated in August 2005 showing evaluation of a right knee disorder, 
reportedly present since 1999.  Clinical examination of the knee 
was grossly normal except for very mild crepitus in the 
retropatellar area and a mild amount of quadriceps insufficiency 
on the right compared to the left; there was no instability and 
an X-ray study of the knee was normal.  The provider's impression 
was mild patellofemoral disease of the right knee with quadriceps 
insufficiency.

The Veteran testified before a DRO in June 2008 that he injured 
his right knee in service.  He described current minor irritation 
of the knee with prolonged use.

The Veteran had a VA examination of the right knee in July 2008.  
The examiner reviewed the claims file and electronic VA treatment 
records.  The examiner noted the Veteran's medical history in 
detail, as well as the Veteran's subjective history and current 
complaints.  Clinical examination of the right knee was grossly 
normal, as were X-rays of the knees.  The examiner diagnosed 
right knee strain without evidence of nexus to active service.  
The examiner notes STRs showed one instance of knee trauma in 
service but this appeared to have resolved in that the Veteran by 
his own account was able to run well shortly after the injury in 
service, and there is no indication he was on a physical profile 
in service for a knee disorder.  There is no indication in STRs 
of patellofemoral syndrome before or after the accident.  
Accordingly, the examiner concluded the Veteran's claimed right 
knee disorder was not caused by or a result of active service.'

The Board notes on review of the evidence above that the Veteran 
is shown to have had a knee injury during active service and he 
is shown to have current right knee strain.  However, whether the 
Veteran's current right knee disability is related to the service 
injury is a medical question that the Veteran is not competent to 
answer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The VA examiner 
specifically concluded that the Veteran's current right knee 
strain is not related to the knee injury during active service.  
This opinion was provided following a review of the Veteran's 
pertinent history and the examination of the Veteran.  In 
addition, the examiner properly supported the opinion.  
Therefore, the Board has found the opinion to be highly 
probative.  There is no contrary medical opinion of record.

The Board has carefully considered the Veteran's statements, to 
include his assertion of chronic right knee pain since discharge 
from service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Falzone, 8 Vet. App. 398, 405 (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, 6 Vet. App. 465 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may 
weigh the absence if contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility  merely because it 
is unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; personal 
interest may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's account of chronic 
knee pain since the injury in service to be inconsistent with the 
medical evidence of record and with other statements provided by 
the Veteran.  As pointed out by the VA examiner, the Veteran's 
STRs do not show complaint or treatment of a right knee problem 
after the relatively minor bruise that was documented in 1999, 
and there is no indication of light duty profile for such 
complaints.  Also, although the Veteran has sometime asserted 
continuous problems, he has elsewhere alluded to only recurrent 
problems, and indeed the VA examiner in June 2005 found the right 
knee to be totally normal.  Accordingly, the Board finds the 
Veteran's account of continuous right knee symptoms is not 
credible.

Accordingly, service connection is not warranted for the 
Veteran's right knee disability.

Service connection for disabilities of the left shoulder, arm and 
elbow

STRs are negative for evidence of any left shoulder, arm or elbow 
injury or disorder.  In a self-reported Report of Medical History 
in April 2001, executed in preparation for his separation 
physical examination, the Veteran endorsed history of painful or 
swollen joints and of arthritis/rheumatism or bursitis, although 
without specifying which joints were involved.  The report of the 
Veteran's separation physical examination in April 2001 shows 
that the upper extremities were found to be normal on clinical 
examination.

A treatment report from Concentra Medical Center dated in 
February 2005 shows a history of right arm injury and current 
complaint of pain in the opposite (left) arm.  There is no 
clinical impression regarding diagnosis or etiology of the new 
left arm symptoms.

The Veteran presented to the VA PCC in March 2005 for an initial 
visit and underwent an H&P examination; the examination report is 
silent in regard to symptoms associated with the left shoulder, 
arm or elbow. 

The file contains an unsigned evaluation by an unknown physician 
dated in May 2005 in which the examiner noted longstanding 
problems with the right elbow.  The Veteran endorsed pain along 
the lateral aspects of the left elbow.  Examination of the left 
elbow was grossly normal, but the examiner asserted an impression 
of mild left lateral epicondylitis.

In the Veteran's claim for service connection, filed in May 2005, 
he asserted his problems with his left arm were due to not being 
able to fully use the right arm.

A May 2005 a VA physician's assistant (PA) noted complaint of 
left elbow pain and stated an impression of possible left elbow 
epicondylitis.  A VA orthopedic consultation note later that 
month, by an orthopedic surgeon, notes complaint of pain in the 
left forearm occasionally radiating to the shoulder.  Examination 
of the left upper extremity was grossly normal, with full motion 
of the wrist and elbow and no tenderness anywhere on the wrist or 
elbow; the surgeon's impression was left elbow symptoms that 
appeared to be related to overuse of the left upper extremity 
because of persistent symptoms in the [service-connected] right.  
However, there was no current evidence of any significant 
epicondylitis or nerve compression syndrome of the left elbow, 
and the surgeon did not diagnose any actual disorder of the left 
elbow, wrist or shoulder.

The Veteran submitted a VA Form 21-4138 (Statement in Support of 
Claim) in July 2005 in which he asserted that his left arm was 
over-used and sore secondary to the right elbow disorder.

VA X-ray of the left elbow in December 2005 was unremarkable.

A VA physician reviewed the Veteran's electronic VA treatment 
records in January 2006, although without examining the Veteran 
and without having access to the claims file.  The reviewer 
stated that based on review of the VA outpatient treatment 
records the history of lateral epicondylitis of the left elbow 
was not caused by or the result of the service-connected right 
elbow disability.  The reviewer did not provide a rationale for 
the opinion.

The Veteran testified before a DRO in June 2008 that he believed 
his claimed left shoulder, left arm and left elbow disorders were 
all due to over-use caused by his service-connected right elbow 
disability.  However, he stated his left arm problems had 
actually improved during recent years because he was able to use 
the right arm more extensively after surgery.  

On review of the evidence above, the Board notes there is no 
evidence of any diagnosed left shoulder disorder, or even left 
shoulder symptoms.  Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability, and in the absence of a proof of 
present disability there can be no claim.  Brammer, 3 Vet. App. 
223, 225.  Because there is no medical evidence of a current left 
shoulder disability the first element of service connection on 
either a primary or secondary basis is not shown, and service 
connection cannot be granted for that disorder.

As regards left elbow/left arm disorder, the Veteran has reported 
pain, but pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a disability 
for which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  The file shows a 
clinical impression of left elbow epicondylitis in May 2005 by an 
unidentified physician, and a similar impression by a VA PA in 
May 2005, but a subsequent note by a VA orthopedic surgeon in May 
2005 stated there was no evidence of left elbow epicondylitis.  
There is no subsequent medical evidence of any diagnosed disorder 
of the left upper extremity.

The January 2006 report by the VA reviewing physician asserted 
that the history of lateral epicondylitis of the left elbow was 
not caused by or the result of the service-connected right elbow 
disability.  However, the reviewer did not provide any clinical 
rationale for that opinion; the Board notes in that regard that a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, the 
Board finds the report is not probative medical opinion against 
the claim.

However, even after discounting the negative evidence of the VA 
reviewer's report, there remains no basis for granting the claim.  
There are references to a clinical impression of history of left 
elbow epicondylitis, but there is no firm clinical diagnosis of 
any disorder of the left upper extremity; see Brammer, supra.  
The VA orthopedic surgeon in May 2005 stated an impression that 
the Veteran's left elbow symptoms appeared to be related to 
overuse of the left upper extremity because of persistent 
symptoms in the service-connected right elbow, but symptoms such 
as pain are not a disability for which service connection can be 
granted.  Sanchez-Benitez, 259  F.3d 1356.  

Accordingly, service connection is not warranted for any of these 
claimed disabilities

Benefit of the doubt

In arriving at the conclusions above the Board has considered the 
benefit-of-the doubt rule.  Because the evidence preponderates 
against the claims, the benefit-of-the-doubt rule is not for 
application.   Gilbert, 1 Vet. App. 49, 54.

ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a right knee disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a disability of the left arm or elbow is 
denied.


REMAND

The Board finds that further development is required before the 
claims for an increased initial rating for the service-connected 
right elbow disability and for a TDIU are adjudicated.  
Specifically, the Veteran's last VA examination was performed in 
October 2007, and the Veteran has presented a contention that his 
right elbow disability has increased in severity since then.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA 
examination is necessary at this point to determine the current 
severity of the right shoulder disability.  Moreover, since a 
remand of this case is required, the Board has also determined 
that the Veteran should be afforded VA examinations to determine 
the current degree of severity of his other service-connected 
disabilities and their impact on the Veteran's employability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
service-connected disabilities, to 
include any recent VA outpatient records 
not associated with the claims files.

2.  Then, the Veteran should be afforded 
examinations by an examiners with 
appropriate expertise to determine the 
current degree of severity of the 
Veteran's service-connected disabilities 
and their impact on the Veteran's 
employability.  The claims folders must 
be made available to and reviewed by the 
examiners.  

All indicated studies should be 
performed.  The RO  or the AMC should 
ensure that the examiners provide all 
information required for rating purposes 
and that the examiners provide opinions 
with supporting rationale concerning the 
impact of the service-connected 
disabilities on the Veteran's 
employability.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


